              Case 1:18-cv-06621-VEC Document 43 Filed 02/06/20 Page 1 of 2
                                                                                   Seyfarth Shaw LLP
                                                                                    620 Eighth Avenue

                                       USDC SDNY                             New York, New York 10018

                                       DOCUMENT                                       T (212) 218-5500
                                                                                      F (212) 218-5526
                                       ELECTRONICALLY FILED
                                       DOC #:                                    casmith@seyfarth.com
                                       DATE FILED: 02/06/2020                         T (212) 218-5605

                                                                                     www.seyfarth.com


February 6, 2020



                                                    MEMO ENDORSED
VIA E-MAIL

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Neil Abromavage v. Deutsche Bank Securities Inc. et al (1:18-cv-06621)

Dear Judge Caproni :

We represent the Defendants in the above-captioned action. We write jointly with Plaintiff’s
counsel to request a brief adjournment of the status conference currently scheduled for March
6, 2020 at 10:00 a.m. because I will be out of the country and Plaintiff’s counsel will be in an
arbitration hearing on that date.

This is the third request for an adjournment of the status conference. The Court’s Civil Case
Management Plan and Scheduling Order scheduled the conference for September 27, 2019.
[Dkt. No. 18]. On September 4, 2019 the Court adjourned the conference to November 22,
2019. [Dkt. No. 29]. On November 7, 2019, the Court adjourned the November 22, 2019 status
conference to December 13, 2019. [Dkt. No. 35]. On December 2, 2019, the Court granted the
parties’ first request for an adjournment, adjourning the status conference to January 10, 2020.
[Dkt. No. 37]. On December 18, 2019, the Court granted the parties’ second request,
adjourning the status conference to February 7, 2020. [Dkt. No. 40]. On January 31, 2020, the
Court adjourned the status conference to March 6, 2020 at 10:00 a.m. [Dkt. No. 42].

Assuming that the Court prefers to hold conferences on Fridays, based on dates of previously
scheduled conferences, counsel for Plaintiff and Defendants are available on the following
Fridays: March 20, March 27 and April 3, 2020, and respectfully request that the March 6, 2020
conference be adjourned to one of those dates that is convenient for the Court.




61616920v.2
              Case 1:18-cv-06621-VEC Document 43 Filed 02/06/20 Page 2 of 2
                                                            The Honorable Valerie E. Caproni
                                                                           February 6, 2020
                                                                                     Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Cameron Smith


Cameron Smith

CS:CV
cc:   All counsel of record (via ECF)




          The next conference is adjourned to March 20, 2020, at 10:00 A.M. An
          updated joint letter is due on or before March 12, 2020.

          SO ORDERED.                   Date: 02/06/2020




          HON. VALERIE CAPRONI
          UNITED STATES DISTRICT JUDGE




61616920v.2
